Citation Nr: 0905187	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  04-23 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for diabetes mellitus (DM), 
including as a result of exposure to herbicide agents.  


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel












INTRODUCTION

The Veteran served on active duty from October 1957 to 
September 1960 and from September 1964 to September 1967. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied the above claim.

When this claim was originally before the Board in February 
2006, it was remanded for further development.  

When this case was returned to the Board in September 2007, 
it was stayed pursuant to Ribaudo v. Nicholson, 21 Vet. App. 
16 (2007) (per curiam order).  On May 8, 2008, the Federal 
Circuit issued its decision in Haas v. Peake, 525 F.3d 1168 
(Fed. Cir. 2008), where it reversed the U.S. Court of Appeals 
for Veterans Claims (Veterans Court) decision in Haas v. 
Nicholson, 20 Vet. App. 257 (2006), and held that the 
Veterans Court had erred in rejecting VA's interpretation of          
§ 3.307(a)(6)(iii) as requiring a service-member's presence 
at some point on the landmass or inland waters of Vietnam in 
order to benefit from the regulation's presumption.  
Accordingly, the Ribaudo stay of Haas-related cases is no 
longer in effect, and in light of the Supreme Court's denial 
of certiorari, VA's Office of General Counsel (OGC) has 
advised that the Board may resume adjudication of the 
previously stayed cases.  See FED. R. APP. P. 41; see also 
SUP. CT. R. 45 (setting forth the Supreme Court rule as to 
process and mandates).  As such, this case is now before the 
Board.  
 

FINDING OF FACT

The preponderance of the evidence shows that the veteran's DM 
was not present in service or until many years thereafter and 
is not related to service or to an incident of service 
origin, including exposure to herbicide agents, such as Agent 
Orange.

CONCLUSION OF LAW

DM was neither incurred in nor aggravated by service nor 
proximately due to or the result of exposure to herbicide 
agents.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 
1369 (Fed. Cir., 2004).  An RO letter dated in January 2003 
informed the Veteran of all three elements required by 
38 C.F.R. § 3.159(b), as stated above.  The January 2003 
letter also advised the Veteran that, to establish service 
connection based on the presumption of exposure to 
herbicides, he needed to submit proof that he served in the 
Republic of Vietnam. 

In light of the denial of the veteran's claim for service 
connection, no disability rating or effective date can be 
assigned, so there can be no possibility of prejudice to the 
Veteran under the holding in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

Regarding the duty to assist, the RO has obtained the 
veteran's service treatment records and VA treatment records.  
The Board acknowledges that, to date, VA has neither afforded 
the Veteran an examination, nor solicited a medical opinion 
as to the onset and/or etiology of his DM; however, no VA 
examination is necessary to satisfy the duty to assist in 
this case.  Under 38 U.S.C.A. § 5103A(d)(2), VA must obtain a 
medical examination or opinion when such is necessary to make 
a decision on a claim.  Specifically, a VA examination is 
required where the record contains competent evidence of a 
current disability, and indicates that the disability or 
symptoms may be associated with military service, but does 
not contain sufficient evidence for the Secretary to make a 
decision.  Id.  As discussed below, there is no competent 
evidence that the veteran's condition either manifested in 
service or is otherwise related to an event in service.  The 
Veteran has not reported experiencing continuity of 
symptomatology since service.  In such circumstances, there 
is no duty to obtain a medical examination or opinion.  
McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006).  The 
statutory duty of VA to assist veterans in developing claims 
does not include a duty to provide a veteran with a medical 
examination and medical opinion absent a showing of a causal 
connection between his disability and his military service.  
38 U.S.C.A. § 5103A(a, d); Wells v. Principi, 326 F.3d. 1381 
(Fed. Cir. 2003).  

The duty to assist has therefore been satisfied and there is 
no reasonable possibility that any further assistance to the 
Veteran by VA would be capable of substantiating his claim.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the Veteran in adjudicating this appeal.


II.  Service Connection

The Veteran contends that his DM was incurred in service due 
to exposure to Agent Orange.  Specifically, the Veteran 
contends that he was exposed to Agent Orange while he was at 
the Saigon Airport for several hours while in route from 
Thailand to his assignment on the USS Abnaki, which was 
ported in Guam.  The Veteran also contends that he may have 
been exposed to Agent Orange while on the USS Reclaimer in 
the waters of the Republic of Vietnam in 1965 and/or on the 
USS Abnaki in the waters of the Republic of Vietnam in 1966.  

Service connection is established where a particular injury 
or disease resulting in disability was incurred in the line 
of duty in active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2008).  In order to 
prevail on the issue of service connection on the merits, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in 
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).



A veteran may be granted service connection for any disease 
initially diagnosed after discharge, but only if all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Further, for certain chronic diseases, such as DM, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a prescribed 
period following discharge from service; the presumptive 
period for this disease, is one year.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  

Additionally, where a veteran served on active duty "in the 
Republic of Vietnam" during the Vietnam era and has a 
certain listed disability, service connection may be 
established on a legal "presumption based on herbicide 
exposure.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§ 3.307(a)(6)(iii) (2008).  Such a veteran is presumed to 
have been exposed to herbicide agent (Agent Orange) during 
service unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
that service.  Id.; McCartt v. West, 12 Vet. App. 164, 166 
(1999).   

Significantly, in it's recent decision in Haas v. Peake, 525 
F.3d 1168 (2008), the Federal Circuit  held that VA's 
regulation defining "served in the Republic of Vietnam," 
under the Agent Orange Act, to mean "service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam," was reasonably interpreted by VA to require that a 
service-member had set foot within land borders of Vietnam in 
order to be entitled to statutory presumptions of both 
exposure and service connection for specified diseases under 
the Act.  Haas, 525 F.3d at 1187; 38 U.S.C.A. § 1116(a)(1); 
38 C.F.R. § 3.307(a)(6)(iii).  The Federal Circuit also 
stated that a veteran who had served on board a Navy 
ammunition supply ship operating in the Vietnamese coastal 
waters had not "served in the Republic of Vietnam" under 
the Agent Orange Act and regulations since he had never gone 
ashore from the ship and set foot within land borders of 
Republic of Vietnam.  Haas, 525 F.3d at 1193; 38 U.S.C.A. § 
1116(a)(1); 38 C.F.R. § 3.307(a)(6)(iii).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In this case, the evidence of record does not show that the 
veteran's DM had its onset during active service or is 
otherwise related to service.  Service treatment records are 
negative for treatment for DM and the Veteran does not 
contend otherwise.  In fact, on a July 1965 physical fitness 
inquiry for motor vehicle operators, the veteran specifically 
denied having diabetes or sugar/albumin in his urine.  
Further, post-service VA treatment records reveal that the 
Veteran was not diagnosed with DM until approximately 1997 or 
1998, more than 30 years following separation from service, 
and no competent medical opinion has linked this condition to 
his military service.  Additionally, because there is no 
evidence that the Veteran was diagnosed as having DM within 
one year of his discharge from active duty, presumptive 
service connection as a chronic disease under 38 C.F.R. 
§ 3.309(a) is not warranted.  

Presumptive service connection based upon exposure to 
herbicides pursuant to 38 C.F.R. § 3.309(e) is also not 
warranted in this case.  Although VA has determined that a 
positive association exists between exposure to herbicides, 
including Agent Orange, and the subsequent development of 
Type II DM, because there is no indication that the Veteran 
served in Vietnam, exposure to herbicides in this case cannot 
be presumed.  In this regard, the Board notes that, in 
January 2003, the RO determined that the Veteran was onboard 
the USS Reclaimer from March 30, 1965, to March 31, 1965, and 
from April 25, 1965, to May 25, 1965; and was onboard the USS 
Abnaki from October 25, 1966, to October 30, 1966.  However, 
the RO was unable to determine whether the Veteran had any 
in-country service in the Republic of Vietnam during this 
time.  Additionally, in May 2005, the Center for Unit Records 
Research (CURR) provided information regarding the command 
history of the USS Abnaki in October 1966, when the Veteran 
was onboard.  CURR determined that the USS Abnaki left for 
Guam on October 8, 1966, and while in 



Guam, picked up her final tow, which was bound for Vietnam.  
The USS Abnaki left Guam on October 16, 1966, bound for 
Saigon.  On October 27, 1966, the USS Abnaki was directed to 
transfer her tow, and anchored in Ginh Rai Bay off of Vung 
Tau, Vietnam, to affect the transfer.  On October 28, 1966, 
the USS Abnaki departed Vung Tau, bound for Sasebo, Yokusuka, 
and Pearl Harbor.  The command history did not indicate that 
any sailors from the USS Abnaki went ashore in Vietnam during 
this tour.  Finally, in April 2007, the National Personnel 
Records Center (NPRC) provided information regarding the 
veteran's in-service transfers and receipts; this information 
indicates that the Veteran reported to the United States 
Military Command in Thailand in September 1966 and departed 
from the same location in October 1966, however, no stopovers 
in Saigon were reported.  In its April 2007 letter, the NPRC 
reported that the "transfers and receipts" document showed 
only that the Veteran was transferred from Pearl Harbor to 
the USS Abnaki, and stated that there were no other documents 
related to a visit to Saigon Airport in September 1966 or 
October 1966.  

Although the Veteran has reported that he spent several hours 
at the Saigon Airport while in transit from Thailand to Guam, 
the Board finds that his statements are not credible.  While 
there is evidence indicating that the Veteran traveled from 
Thailand to his new post onboard the USS Abnaki in September 
1966, the records provided by the RO, CURR, and NPRC make no 
mention of a stopover in Saigon at any point during the 
Veteran's service.  Further, the veteran's statements 
regarding a stopover in Saigon have been inconsistent 
throughout his appeal.  Specifically, the Veteran reported in 
an August 2003 statement that he was at the Saigon Airport 
for several hours in 1968, which would have been a year after 
his separation from service.  Subsequently, in his June 2004 
substantive appeal, the Veteran reported that, when he 
originally filed his claim, he had no data regarding his duty 
stations or dates served, and as such, all previously 
reported dates and duty stations should be disregarded.  He 
also indicated that, now that he had his military records, he 
wished to resubmit the data for his appeal.  The Board notes 
that, when adjudicating a claim, VA can consider that the 
veteran has a personal interest in the outcome of the 
proceeding and that this may affect the credibility of his 
testimony.  See Pond v. West, 12 Vet. App. 341, 345 (1999); 
Cartright v. Derwinski, 2 Vet. App. 24, 25 



(1991).  As such, because the veteran's statements have been 
inconsistent and are uncorroborated by the records provided 
by the RO, CURR, and NPRC, the Board finds his statements not 
credible and outweighed by the evidence of record.  

Thus, because there is no evidence that the Veteran ever set 
foot in Vietnam, it cannot be presumed that he was exposed to 
an herbicide agent during service and service connection for 
DM on a presumptive basis under 38 C.F.R. §§ 3.307 and 
3.309(e) is not warranted.

While the Board does not question the sincerity of the 
veteran's conviction that his DM was caused by service, as a 
lay person, he is not competent to establish a medical 
etiology merely by his own assertions; such matters require 
medical expertise.  38 C.F.R. § 3.159(a)(1) (2008) (Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements, or opinions); see Duenas v. 
Principi, 18 Vet. App. 512, 520 (2004); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  In sum, because 
the Veteran is not professionally qualified to suggest a 
possible medical etiology, and since there is no competent 
evidence of record showing that the veteran's DM had its 
onset during service, was manifest within one year of his 
separation from service, or is related to any in-service 
disease or injury, including herbicide exposure, service 
connection for this condition must be denied.      

For the reasons and bases provided above, the preponderance 
of the evidence in this case is against the veteran's claim 
for service connection for DM.  See Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997).  The evidence in this case is not 
so evenly balanced so as to allow for application of the 
benefit of the doubt rule as required by law and VA 
regulations.  See 38 U.S.C.A. § 5107 (West 2002).  
Accordingly, the 



claim for service connection for the veteran's DM is denied.  


ORDER

Service connection for diabetes mellitus is denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


